 1   Amanda Moran, #311090
     MORAN LAW FIRM
 2   1330 “L”, Street, Suite A
     Fresno, CA 93721-1720
 3   Tel: (559) 264-2688
     Fax:(559) 264-2683
 4

 5   Attorney for Defendant, David Bruce II
 6

 7                                  UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9

10
                                                         )
11   THE UNITED STATES OF AMERICA,                       )       Case No.: 1:17-cr-00077-DAD-BAM
                                                         )
12                    Plaintiff,                         )       STIPULATION TO CONTINUE DAVID
                                                         )       BRUCE PROCEEDINGS TO JUNE 24
13          vs.                                          )
                                                         )       Date: May 6, 2019
14   David G. Bruce II,                                  )       Time: 10 A.M.
                                                         )       Dept: 5
15                    Defendant                          )
                                                         )
16                                                       )
                                                         )
17

18

19   IT IS HEREBY STIPULATED by and between the parties and their respective attorneys of
20   record hereto as follows:
21

22          1. The parties agree that any legal matter that is to be heard within the U.S. District Court

23                in the Eastern District regarding David G. Bruce II, including Sentencing, be
                  continued to June 24, 2019.
24
            2. The parties agree that Legal Counsel for David G. Bruce II will be representing an in-
25
                  custody client in the Superior Court of Fresno in the month of May, in a jury trial; the
26
                  jury trial is anticipated to last at least three weeks.
27

28



                                                             1
            3. The parties agree that Legal Counsel for David G. Bruce II will be also be representing
 1
                 an in-custody client in Kings County Superior Court in the month of June, in a jury
 2
                 trial anticipated to last seven days.
 3
            4. The parties agree that defense counsel has just recently received the Certified
 4
                 Transcripts of Mr. Bruce’s Jury trial; and the review of the trial record required
 5
                 Defense Counsel to dedicate significant time, in preparation
 6          5. The parties agree that the discovery of New Evidence, at the conclusion on David
 7               Bruce’s Jury Trial, constitutes good cause to continue the presently set Sentencing
 8               Hearing, so that Mr. Bruce’s legal team may prepare and file a Motion for New Trial.
 9          6. The parties agree that Defense Counsel’s Motion for New Trial, will require that all

10
                 parties have adequate and necessary time to review the motion once filed, and prepare
                 a formal response.
11
            7. The parties agree that the David Bruce matter shall be heard on June 24, 2019.
12

13
     Dated: 5/1/19                                            Respectfully Submitted,
14                                                            MORAN LAW FIRM
15                                                            /s/ Amanda Moran
                                                              ___________________________
16                                                            Amanda Moran
                                                              Attorney for David Bruce II
17

18
     Dated: 5/1/19
19                                                            /s/ Vincenza Rabenn
                                                              _____________________________
20                                                            Vincenza Rabenn
                                                              Assistant U.S. Attorney
21
                                                    ORDER
22
            Pursuant to the stipulation of the parties, the sentencing hearing in this case previously set
23
     for May 6, 2019 is continued to June 24, 2019 at 10:00 a.m. before the undersigned.
24

25   IT IS SO ORDERED.

26
        Dated:       May 1, 2019
27                                                           UNITED STATES DISTRICT JUDGE

28



                                                         2
